 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER JOHN TROTTER,                         Case No. 1:18-cv-01643-AWI- JDP (HC)
12                       Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS THAT COURT
13           v.                                         DISMISS CASE WITHOUT PREJUDICE
14    DEUEL VOCATIONAL INSTITUTION,                     ECF No. 18
15                       Respondent.
16

17          Petitioner Christopher John Trotter, a state prisoner without counsel, seeks a writ of

18   habeas corpus under 28 U.S.C. § 2254. The court has referred this matter to a magistrate judge

19   under 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 26, 2019, the assigned magistrate judge recommended that the Court

21   abstain from exercising jurisdiction, dismiss the habeas petition without prejudice and decline to

22   issue a certificate of appealability. ECF No. 18. Petitioner has not objected, and the deadline to

23   do so has passed.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

25   de novo review of the case. Having carefully reviewed the entire file, the Court concludes that the

26   Findings and Recommendation are supported by the record and proper analysis, and there is no

27   need to modify the Findings and Recommendations.

28
                                                       1
 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1. The Findings and Recommendations issued on September 26, 2019, ECF No. 18, are

 3            adopted in full;

 4         2. The petition for writ of habeas corpus is dismissed without prejudice;

 5         3. The Court declines to issue a certificate of appealability; and

 6         4. The Clerk of Court is directed to enter judgment in favor of respondent and close the

 7            case.

 8
     IT IS SO ORDERED.
 9

10   Dated: November 6, 2019
                                                SENIOR DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
